May 29, 2015

            IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

EX PARTE                     §
                             §
                             §          NO. WR-81,360-01
                             §
DERRICK KEITH COOKE          §

  11.07 APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NUMBER C-1-009379-08496383-A IN THE CRIMINAL DISTRICT COURT
NO. 1 OF TARRANT COUNTY, TEXAS; THE HONORABLE ELIZABETH
                  BEACH, JUDGE PRESIDING.


                    APPLICANT’S BRIEF


                   Stickels & Associates, P.C.
                        P. O. Box 121431
                     Arlington, Texas 76012
                     Phone: (817) 479-9282
                       Fax: (817) 622-8071
                        John W. Stickels
                     State Bar No. 19225300
                Attorney for Derrick Keith Cooke




                                                                   i
                   IDENTITY OF PARTIES AND COUNSEL

For convenience of the Court, the State provides the following list of all trial and
appellate counsel:

Applicant:
Original Plea Proceedings:                           Jeffery D. Gooch
                                                     2315 N Main St, Ste 320
                                                     Fort Worth, TX 76164

Adjudication Proceedings:                            J. Don Carter
                                                     3663 Airport Fwy
                                                     Fort Worth, TX 76111

Appeal:                                              Robert “Bob” Ford
                                                     Deceased

Post-Conviction Writ:                                John Stickels
                                                     P.O. Box 121431
                                                     Arlington, Texas 76012

Respondent:
Original Plea Proceedings:                           Tim Curry, District Attorney
                                                     Amy Collum

Adjudication Proceedings:                            Phelesa M. Guy

Appeal:                                              Kimberly C. Wesley

Post-Conviction Writ:                                Joe Shannon, Jr.
                                                     District Attorney

                                                     Sharen Wilson,
                                                     District Attorney
                                                     Andréa Jacobs
                                                     401 W. Belknap
                                                     Fort Worth, Texas 76196



                                                                                       i
Court:

Plea Proceeding:        Hon. Sharen Wilson
                        Criminal District Court No. 1
                        401 W. Belknap
                        Fort Worth, Texas 76196

Post-Conviction Writ:   Hon. Elizabeth Beach
                        Criminal District Court No. 1
                        401 W. Belknap
                        Fort Worth, Texas 76196




                                                        ii
                                     TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL ............................................................ i

TABLE OF CONTENTS ......................................................................................... iii

TABLE OF AUTHORITIES .....................................................................................v

REQUESTED ISSUES ..............................................................................................3

1. THE COURT SHOULD ANSWER THE ISSUE OF WHETHER
APPLICANT IS SUFFERING A COLLATERAL CONSEQUENCE PRIOR TO
ANALZYING THE MERITS OF APPLICANT’S CLAIM BECAUSE THIS
ISSUE IS A JURISDICTIONAL MATTER. ............................................................3

2. APPLICANT’S APPLICATION SHOULD BE GRANTED AND
CONVICTION VACATED BECAUSE PURSUANT TO SECTION 22.01(b)(2)
OF THE TEXAS PENAL CODE, APPELLANT’S SENTENCE IS ILLEGAL;
THUS, APPLICANT IS SUFFERING A COLLATERAL CONSEQUENCE. .......3

3. TRIAL COUNSEL WAS INEFFECTIVE FOR FAILING TO OBJECT TO
THE NEW MEXICO CONVICTION. ......................................................................3
STATEMENT OF FACTS ........................................................................................4

ARGUMENTS AND AUTHORITIES .....................................................................8

ISSUE ONE: WHETHER APPLICANT IS SUFFERING COLLATERAL
CONSEQUENCES UNDER ARTICLE 11.07, §3(c) OF THE CODE OF
CRIMINAL PROCEDURE GIVEN THE FACT THAT EVEN IF THE PRESENT
TARRANT COUNTY ASSAULT HAD NOT BEEN ELEVATED TO A THIRD
DEGREE FELONY, AS A CLASS A MISDEMEANOR, IT COULD HAVE
ELEVATED THE ASSAULT IN APPLICANT’S HOOD COUNTY CASE TO A
THIRD DEGREE FELONY? ....................................................................................8

I. THE COURT SHOULD ANSWER THE ISSUE OF WHETHER
APPLICANT IS SUFFERING A COLLATERAL CONSEQUENCE PRIOR TO
ANALZYING THE MERITS OF APPLICANT’S CLAIM BECAUSE THIS
ISSUE IS A JURISDICTIONAL MATTER. ............................................................8



                                                                                                             iii
II. APPLICANT’S APPLICATION SHOULD BE GRANTED BECAUSE
UNDER THE LAWS OF THE STATE OF TEXAS, SPECIFICALLY, SECTION
22.01(b)(2)(A) OF THE TEXAS CODE OF CRIMINAL PROCEDURE,
APPELLANT’S SENTENCE IS ILLEGAL; THUS, APPLICANT IS
SUFFERING A COLLATERAL CONSEQUENCE. .............................................10

ISSUE TWO: WHETHER COUNSEL WAS INEFFECTIVE IN FAILING TO
OBJECT TO THE NEW MEXICO CONVICTION? .............................................12

CONCLUSION AND PRAYER .............................................................................14

CERTIFICATE OF SERVICE ................................................................................16

CERTIFICATE OF COMPLIANCE .......................................................................16




                                                                                                       iv
                               TABLE OF AUTHORITIES
Cases

Boykin v. State, 818 S.W.2d 782 (Tex. Crim. App. 1991), .......................................9

Chiarini v. State, 442 S.W.3d 318 (Tex. Crim. App. 2014). .....................................9

Cooke v. State, No. 02-08-026-CR, 2009 WL 3078405 (Tex. App.—Fort Worth

  Sept. 21, 2009, pet. ref’d) (not designated for publication). ..............................2, 5

Ex Parte Graves, 70 S.W.3d 103 (Tex. Crim. App. 2002)....................................7, 8

Ex Parte Harrington, 310 S.W.3d 457 (Tex. Crim. App. 2010). .........................7, 8

Ex Parte Parrott, 396 S.W.3d 531 (Tex. Crim. App. 2013), ..................................10

Faulk v. State, 608 S.W.2d 625 (Tex. Crim. App. 1980) ..........................................9

Mitchell v. State, 821 S.W.2d 420 (Tex. App.—Austin 1991, pet ref’d). ........ 10, 11

Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L.ed.2d 674 (1984). .11

Statutes

Tex. Code Crim. Proc. art. 11.07 (West 2013) ................................................ passim

Tex. Penal Code §22.01(b)(2)(A) (West 2001). ....................................................4, 9




                                                                                                   v
           IN THE COURT OF CRIMINAL APPEALSOF TEXAS

EX PARTE                              §
                                      §
                                      §     NO. WR-81, 360-01
                                      §
DERRICK KEITH COOKE                   §

                             APPLICANT’S BRIEF

11.07 APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE NO.
C-1-009379-08496363-A IN THE CRIMINAL DISTRICT COURT NO. 1 OF
TARRANT COUNTY, TEXAS: THE HONORABLE JUDGE ELIZABETH
                    BEACH, JUDGE PRESIDING

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, DERRICK KEITH COOKE, APPLICANT, by and through

his counsel of record, the Honorable John W. Stickels, and files this Applicant’s

Brief pursuant to the Court of Criminal Appeals’ Order signed and dated February

25, 2015 and in support shows the following:

                         STATEMENT OF THE CASE

      On June 26, 2002, a grand jury in Tarrant County, Texas indicted Applicant

for assault causing bodily injury to a family member— with a prior conviction, a

third degree felony. On October 31, 2002, Applicant pled guilty and the trial court

placed him on deferred adjudication for a term of five years. See Unadjudicated

Judgment on Plea of Guilty of Nolo Contendre and Suspending Imposition of

Sentence, Cause No. 0849683D. Applicant violated the terms of his deferred


                                                                                 1
adjudication, specifically committing a new offense to wit: assault on a family

member—causing bodily injury. On January 3, 2008, the Honorable Jerry

Woodlock sentenced him to three years in the Institutional Division of the Texas

Department of Criminal Justice (TDCJ). See Judgment Adjudicating Guilt, Cause

No. 0849683. On September 21, 2009, the Texas Court of Criminal Appeals

affirmed this conviction. See Cooke v. State, No. 02-08-026-CR, 2009 WL
3078405 (Tex.App.—Fort Worth Sept. 21, 2009, pet. ref’d) (not designated for

publication).

      On August 1, 2007, a grand jury in Hood County indicted Applicant under

Section 22.01, a third degree felony, alleging that Applicant committed the

following offense: assault-bodily injury family member-enhanced. See Indictment,

No. CR10647. On May 23, 2008 a jury in Hood County, Texas convicted and

sentenced Applicant to eight years in the TDCJ for the offense of assault with

bodily injury to a family member (with a prior conviction), a third degree felony.

See Judgment of Conviction by Jury. On July 11, 2011, Derrick Keith Cooke

(hereinafter referred to as “Applicant”) filed his application for writ of habeas

corpus under article 11.07 of the Texas Code of Criminal Procedure.




                                                                                2
                 REQUESTED ISSUES

1. THE COURT SHOULD ANSWER THE ISSUE OF WHETHER
APPLICANT IS SUFFERING A COLLATERAL CONSEQUENCE
PRIOR TO ANALZYING THE MERITS OF APPLICANT’S CLAIM
BECAUSE THIS ISSUE IS A JURISDICTIONAL MATTER.

2.   APPLICANT’S APPLICATION SHOULD BE GRANTED AND
CONVICTION VACATED BECAUSE PURSUANT TO SECTION
22.01(b)(2) OF THE TEXAS PENAL CODE, APPELLANT’S
SENTENCE IS ILLEGAL; THUS, APPLICANT IS SUFFERING A
COLLATERAL CONSEQUENCE.

3.  TRIAL COUNSEL WAS INEFFECTIVE FOR FAILING TO
OBJECT TO THE NEW MEXICO CONVICTION.




                                                  3
                          STATEMENT OF FACTS

      On June 26, 2002, a grand jury in Tarrant County, Texas indicted Applicant

of the third degree offense of assault causing bodily injury to a family member—

with a prior conviction. See Indictment, Cause No. 0849683D, See Tex. Penal

Code §22.01(b)(2)(A) (West 2001). On October 31, 2002, Applicant pled guilty to

the third degree offense of assault causing bodily injury to a family member—with

a prior conviction. See Unadjudicated Judgment on Plea of Guilty of Nolo

Contendre and Suspending Imposition of Sentence, Cause No. 0849683D. The

offense of assault causing bodily injury to a family member was enhanced by using

a 1999 New Mexico conviction for assault. See Indictment, Cause No. 0849683D,

Judgment and Sentence—Cause No. M-0033-VR-98-00017 (New Mexico

Judgment). The trial court placed him on deferred adjudication for a term of five

years. See Unadjudicated Judgment on Plea of Guilty of Nolo Contendre and

Suspending Imposition of Sentence, Cause No. 0849683D.

      Applicant violated the terms of his deferred adjudication, specifically

committing a new offense: assault on a family member—causing bodily injury. On

January 3, 2008, the Honorable Jerry Woodlock sentenced him to three years in the

(TDCJ). See Judgment Adjudicating Guilt, Cause No. 0849683. On September 21,

2009, the Texas Court of Criminal Appeals affirmed this conviction. See Cooke v.




                                                                               4
State, No. 02-08-026-CR, 2009 WL 3078405 (Tex. App.—Fort Worth Sept. 21,

2009, pet. ref’d) (not designated for publication).

      On August 1, 2007, a grand jury in Hood County indicted Applicant under

Section 22.01 for the following offense: assault-bodily injury family member-

enhanced, a third degree felony. See Indictment, No. CR10647. The indictment

included an enhancement paragraph including the above-mentioned Tarrant

County offense. On May 23, 2008, a jury in Hood County, Texas convicted and

sentenced Applicant to eight years in TDCJ. See Judgment of Conviction by Jury.

      This application for writ of habeas corpus was filed on July 11, 2011. On

February 25, 2015, The Court of Criminal Appeals of Texas ordered Applicant and

Respondent to submit a brief addressing the issues stated herein. See Order, No.

Wr-81, 360-61, February 25, 2015.




                                                                                  5
                       SUMMARY OF THE ARGUMENT

      Applicant’s application should be granted and his conviction vacated

because his sentence is illegal under the laws of the State of Texas. Whether

appellant is suffering from a collateral consequence is a matter of a jurisdiction.

The fact that even if the present Tarrant County assault had not been elevated to a

third degree felony, as a class A misdemeanor it could have elevated the assault in

Applicant’s Hood County case to a third degree felony is not relevant nor related to

the jurisdictional issue. In properly analyzing the issue of whether Applicant

suffered a collateral consequence, the essential question should be whether the

Tarrant County conviction had an impact on another case and not whether

Applicant’s requested relief would impact another case. Thus, the essential

question is whether the Tarrant County conviction affected the Hood County case,

which it did. This Court has jurisdiction to address the merits of this application.

      Under section 22.01(b)(2) of the Texas Penal Code, Applicant’s Tarrant

County conviction was improperly enhanced from a Class A misdemeanor to a

third degree felony by using the 1999 New Mexico Conviction. Thus, Applicant is

improperly confined because his conviction is illegal under the law.




                                                                                       6
      Counsel was ineffective in failing to object to the use of 1999 New Mexico

conviction. The statute on its face states that an assault family violence offense:

      [i] s a Class A misdemeanor, except that the offense is a felony of the third
      degree if the offense is committed against:
              (2) a member of the defendant’s family or household, if it is shown on
              the trial of the offense that the defendant has been previously
              convicted of an offense against a member of the defendant’s family or
              household under this section.


      The phrase “under this section” pertains to only in-state convictions. Thus,

Applicant’s claim to ineffective assistance of counsel should be granted.




                                                                                      7
                     ARGUMENTS AND AUTHORITIES

ISSUE ONE: WHETHER APPLICANT IS SUFFERING COLLATERAL
CONSEQUENCES UNDER ARTICLE 11.07, §3(c) OF THE CODE OF
CRIMINAL PROCEDURE GIVEN THE FACT THAT EVEN IF THE
PRESENT TARRANT COUNTY ASSAULT HAD NOT BEEN
ELEVATED TO A THIRD DEGREE FELONY, AS A CLASS A
MISDEMEANOR, IT COULD HAVE ELEVATED THE ASSAULT IN
APPLICANT’S HOOD COUNTY CASE TO A THIRD DEGREE
FELONY?

I.  THE COURT SHOULD ANSWER THE ISSUE OF WHETHER
APPLICANT IS SUFFERING A COLLATERAL CONSEQUENCE
PRIOR TO ANALZYING THE MERITS OF APPLICANT’S CLAIM
BECAUSE THIS ISSUE IS A JURISDICTIONAL MATTER.

      The Court in Ex Parte Graves, 70 S.W.3d 103, 109 (Tex. Crim. App. 2002),

stated that the Court should determine the issue of habeas corpus jurisdiction prior

to ever reaching the merits of a claim. Ex Parte Graves, 70 S.W.3d 103, 109 (Tex.

Crim. App. 2002). An application for habeas corpus relief from collateral

consequences of another conviction is permitted as long as the Applicant is

confined subsequent to a conviction for a felony offense.            See Ex Parte

Harrington, 310 S.W.3d 457 (Tex. Crim. App. 2010). In Ex Parte Harrington, the

court stated: “ a showing of a collateral consequence, without more, is now

sufficient to establish ‘confinement’ so as to trigger application of art. 11.07.”

Case law demonstrates that an Applicant’s mere statement that he is confined and

suffering a collateral consequence is sufficient to invoke the jurisdiction of this




                                                                                  8
Court. Id. at 457.   Confinement is sufficient to initiate Article 11.07 without

placing any more burdens on the Applicant. Id.

      Prior to addressing the merits of the claim, the Court must first address the

jurisdictional issue. The Court’s jurisdiction is invoked where there are specific

facts to demonstrate an Applicant is confined and claims that he has suffered a

collateral consequence as a result of his conviction. See Tex. Code Crim. Proc. Art

11.07, §3(c), Ex Parte Graves, 70 S.W.3d 103, 109 (Tex. Crim. App. 2002), See

Ex Parte Harrington, 310 S.W.3d 457 (Tex. Crim. Ap.. 2010).

      The text of Art 11.07 §3(c) reads as follows :

      [I]t shall be the duty of the convicting court to decide whether there are
      controverted, previously unresolved facts material to the legality of the
      applicants confinement. Confinement means confinement for any offense or
      any collateral consequence resulting from the conviction that is the basis of
      the instant habeas corpus.

      Reading the statute on its face, there is no requirement for jurisdictional

purposes that the relief requested would relieve the collateral consequences. Based

on case law and there is no requirement that the relief requested would ease the

Applicant’s suffering from the collateral consequences. Therefore, the Court here

should inquire as to whether the Tarrant County conviction, which used the 1999

New Mexico conviction, affected the Hood County sentence; thus causing

Appellant to suffer a collateral consequence.




                                                                                 9
      Here, the Tarrant County conviction was enhanced by the 1999 New Mexico

conviction. As stated, under section 22.01 of the Texas Penal Code, it was

improper to enhance the Tarrant County Assault –Family Violence, Class A

misdemeanor to a third degree felony assault family violence—with prior

conviction. Subsequent to this improper enhancement, this Tarrant County

conviction was used to enhance Applicant’s conviction in Hood County; thus,

Applicant is facing a collateral consequence.


II. APPLICANT’S   APPLICATION SHOULD BE          GRANTED
BECAUSE UNDER THE LAWS OF THE STATE OF TEXAS,
SPECIFICALLY, SECTION 22.01(b)(2)(A) OF THE TEXAS CODE OF
CRIMINAL PROCEDURE, APPELLANT’S SENTENCE IS ILLEGAL;
THUS,   APPLICANT    IS    SUFFERING      A   COLLATERAL
CONSEQUENCE.


      Section 22.01(b)(2) of the Texas Penal code states an assault—family

violence:

      is a class A misdemeanor , except that the offense is a felony of the third
      degree if the offense is committed against:

            (2) a member of the defendant’s family or household, if it is shown on
            the trial of the offense that the defendant has been previously
            convicted of an offense against a member of the defendant’s family or
            household under this section.

Tex. Penal Code § 22.01(b)(2) (West 2001) (emphasis added).

      A prior 1999 New Mexico conviction for assault family violence was used

to enhance applicant’s Tarrant County conviction. Unless a statute is ambiguous or

                                                                               10
plain meaning would lead to a result clearly not intended by the legislature, courts

utilize the plain meaning of text. See Faulk v. State, 608 S.W.2d 625, 630 (Tex.

Crim. App. 1980), Boykin v. State, 818 S.W.2d 782, 785-86 (Tex. Crim. App.

1991), Chiarini v. State, 442 S.W.3d 318, 320 (Tex. Crim. App. 2014).

      Only if the plain meaning of language would lead to absurd results should a

court stray from the plain meaning of the language. The term “under this section”

on its face is referring to the law of Texas under the specific statute which speaks.

See Mitchell v. State, 821 S.W.2d 420, 420 (Tex. App.—Austin 1991, pet ref’d).

Here, Applicant’s prior New Mexico conviction was improperly used to enhance

his Tarrant County conviction from a Class A misdemeanor to a third degree

felony; thus , Appellants confinement is illegal.

      In Ex Parte Parrott, 396 S.W.3d 531 (Tex. Crim. App. 2013), the Court

addressed the issue of whether the Applicant properly raised an illegal-sentence

claim based on the State’s improper use of a prior conviction for enhancement

purposes. Ex Parte Parrott, 396 S.W.3d 531 (Tex. Crim. App. 2013). This is a

recognized claim in a writ of habeas corpus. Id. at 533. A sentence outside a legal

range of punishment is an illegal sentence. Id. Here, Applicant did not have any

prior assault convictions from the State of Texas aside from the 1999 New Mexico

conviction. Thus, he would have been charged with a Class A Misdemeanor

offense with a range of punishment up to one year in the county jail. Here,


                                                                                  11
Applicant was sentenced to 3 years in TDCJ, which is a sentence outside the legal

range of punishment. Thus, Applicant’s application should be granted and

conviction vacated.

ISSUE TWO: WHETHER COUNSEL WAS INEFFECTIVE IN FAILING
TO OBJECT TO THE NEW MEXICO CONVICTION?

I.  COUNSEL WAS INEFFECTIVE FOR FAILING TO OBJECT TO THE
NEW MEXICO CONVICTION.

      A claim to ineffective assistance of counsel should be analyzed under the

two-prong analysis under Strickland v. Washington. See Strickland v. Washington,

466 U.S. 668, 104 S. Ct. 2052, 80 L.ed.2d 674 (1984). The issue is whether: 1)

counsel’s representation fell below an objective standard of representation and 2)

whether this performance was so deficient it deprived Applicant of a right to fair

trial (essentially that there is reasonable probability that but for counsel’s

inadequate representation the results of the case would be different). See Strickland

v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L.ed.2d 674 (1984).

      Although neither this Court nor the Second Court of Appeals adopted the

holding in Mitchell v. State, through diligent research of case law counsel would

have discovered there was supporting case law to support a motion to quash

indictment. The court in Mitchell v. State, held that a DWI statute with similar

language “under the laws of this section” excluded the use of out-of-state




                                                                                  12
convictions for enhancement purposes. Mitchell v. State, 821 S.W.2d 420, 422

(Tex. App. –Austin 1992).

      On page 3 of the affidavit submitted by the Honorable Jeffery D. Gooch, he

states that filing a motion to set aside the indictment would be frivolous. Yet ,

counsel failed to properly investigate the issues stated herein; thus, subjecting

Applicant to an illegal range of punishment for a third degree felony instead of a

Class A misdemeanor.

      Although counsel will not be found ineffective where the error is predicated

upon unsettled law, one can hardly argue that the textual language of the assault

family violence statute is complex or confusing. As stated earlier, the text of

Section 22.01 (assault family violence statute), states “under this section.” The text

of this language is neither confusing nor ambiguous nor complex to cause

confusion, especially for counsel who had been practicing for seven years and

worked on quite a few criminal cases. See Affidavit of the Honorable Jeffery D.

Gooch, page 3. Trial counsel’s representation fellow below objective standards of

reasonableness. Due to trial counsel’s failure to properly investigate the law,

Applicant was subjected to confinement in a state prison for a Class A

misdemeanor offense with a range of punishment up to a year in the county jail.

Applicant’s claim for ineffective assistance of counsel should be granted.




                                                                                   13
                       CONCLUSION AND PRAYER

     Based upon the foregoing, Applicant prays that this Court find:

1.      THE COURT SHOULD ANSWER THE ISSUE OF WHETHER
        APPLICANT IS SUFFERING A COLLATERAL CONSEQUENCE
        PRIOR TO ANALZYING THE MERITS OF APPLICANT’S CLAIM
        BECAUSE THIS ISSUE IS A JURISDICTIONAL MATTER.

2.      APPLICANT IS SUFFERING A COLLATERAL CONSEQUENCE
        BECAUSE HIS HOOD COUNTY CONVICITION WAS ENHANCED
        BY THE TARRANT COUNTY CONVICTION WHICH IS ILLEGAL
        AND VACATE APPLICANT’S CONVICTION.

3.      TRIAL COUNSEL WAS INEFFECTIVE FOR FAILING TO OBJECT
        TO THE NEW MEXICO CONVICTION AND THIS CLAIM BE
        GRANTED.




                                                                       14
Respectfully submitted,

Stickels & Associates, P.C.
P. O. Box 121431
Arlington, Texas 76012
Phone: (817) 479-9282
Fax: (817) 622-8071


By: /S/ John W. Stickels
John W. Stickels
State Bar No. 19225300
Attorney for Derrick Keith Cooke




                                   15
                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this Brief has been served on
the office of the Attorney for the State, on the 29th day of May, 2015.

                                             /S/ John W. Stickels
                                             John W. Stickels



                      CERTIFICATE OF COMPLIANCE

1.     This brief complies with the type-volume limitation of Tex. R. App. P.
9.4(i)(2) because it contains 2,589 words, excluding the parts of the brief exempted
by Tex. R. App. P. 9(4)(i)(1).

2.     This brief complies with the typeface requirements of Tex. R. App. P. 9.4(e)
because it has been prepared in proportional spaced typeface using Microsoft Word
software in Times New Roman 14-Point text and Times New Roman 12-point font
in footnotes.

                                                    /S/ John W. Stickels
                                                    John W. Stickels




                                                                                  16